Name: Commission Regulation (EC) No 1679/2003 of 24 September 2003 establishing the estimated production of unginned cotton for the 2003/2004 marketing year and the resulting provisional reduction of the guide price
 Type: Regulation
 Subject Matter: Europe;  marketing;  plant product;  prices;  tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R1679Commission Regulation (EC) No 1679/2003 of 24 September 2003 establishing the estimated production of unginned cotton for the 2003/2004 marketing year and the resulting provisional reduction of the guide price Official Journal L 238 , 25/09/2003 P. 0017 - 0017Commission Regulation (EC) No 1679/2003of 24 September 2003establishing the estimated production of unginned cotton for the 2003/2004 marketing year and the resulting provisional reduction of the guide priceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Council Regulation (EC) No 1050/2001(1),Having regard to Council Regulation (EC) No 1051/2001 of 22 May 2001 on production aid for cotton(2), and in particular the first indent of Article 19(2) thereof,Whereas:(1) Article 16(1) of Commission Regulation (EC) No 1591/2001 of 2 August 2001 laying down detailed rules for applying the cotton aid scheme(3), as amended by Regulation (EC) No 1486/2002(4), lays down that the estimated production of unginned cotton referred to in the first subparagraph of Article 14(3) of Regulation (EC) No 1051/2001 and the resulting provisional reduction of the guide price must be established before 10 September of the marketing year concerned.(2) Article 19(2) of Regulation (EC) No 1051/2001 lays down that account must be taken of crop forecasts when establishing the estimated production.(3) The provisional reduction of the guide price is calculated in accordance with the first subparagraph of Article 14(3) of Regulation (EC) No 1051/2001, replacing, however, actual production with estimated production plus 15 %.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Natural Fibres,HAS ADOPTED THIS REGULATION:Article 11. For the 2003/2004 marketing year, estimated production of unginned cotton is hereby fixed at:- 1065668 tonnes for Greece,- 334247 tonnes for Spain,- 1108 tonnes for Portugal.2. For the 2003/2004 marketing year, the provisional reduction of the guide price is hereby fixed at:- EUR 37,418/100 kg for Greece,- EUR 34,654/100 kg for Spain,- EUR 0/100 kg for Portugal.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 148, 1.6.2001, p. 1.(2) OJ L 148, 1.6.2001, p. 3.(3) OJ L 210, 3.8.2001, p. 10.(4) OJ L 223, 20.8.2002, p. 3.